                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

RUTH SELENE ALCARAZ VALDEZ CASE NO. 6:18-CV-01306
ET AL

VERSUS                                          JUDGE JUNEAU

MEARS GROUP INC ET AL                           MAGISTRATE JUDGE HANNA

                            MEMORANDUM RULING

      Before the Court is Plaintiff’s Motion for Leave to File Second Amended

Complaint. (Rec. Doc. 37). Defendants opposed (Rec. Doc. 47). Also before the

Court is Plaintiff’s Objection to Defendants’ Stipulation of Liability (Rec. Doc. 39),

to which Defendants responded (Rec. Doc. 46). The parties have also filed additional

responses on both issues. (Rec. Doc. 51; 55; 57). For the following reasons,

Plaintiff’s Motion to Amend is GRANTED, and Plaintiff’s Objection to Defendants’

Stipulation of Liability is OVERRULED.

                                Factual Background

      Plaintiff, Ruth Valdez, filed this lawsuit after she was allegedly injured in an

auto accident with Jason Price, an employee of Mears Group, Inc., and insured by

Old Republic Insurance (all Defendants herein). On October 17, 2019, Defendants

filed a Stipulation of Liability, in which they stipulated that Price was in the course

and scope of his employment with Mears and that his negligence was the sole cause

of the accident. (Rec. Doc. 35). Plaintiff objected to the stipulation, arguing that she
should be permitted to try the case as she desires, including putting on evidence of

Defendants’ conduct. (Rec. Doc. 39).

      In the meantime, Plaintiff moved for leave to file a Second Amended

Complaint in order to set forth the alleged negligent acts of Mears. (Rec. Doc. 37;

37-2). Plaintiff contends that her counsel mistakenly omitted these allegations from

the original Complaint. (Rec. Doc. 41, p. 1-2). Defendants opposed the motion for

leave on the grounds that the proposed amendment would be futile and unduly

prejudicial in light of Defendants’ stipulation of liability. (Rec. Doc. 47). Defendants

further contended that allowing Plaintiff to put on evidence of Defendants’ liability,

despite their judicial admission of liability, could result in the imposition of punitive

damages on corporate defendants. (Rec. Doc. 55).

                                   Applicable Law

      Pursuant to F.R.C.P. Rule 15(a)(2), a party is permitted to amend her

complaint with consent of the adverse party or with leave of court. The Fifth Circuit

set forth the relevant law as follows:

      Rule 15(a) requires a trial court “to grant leave to amend ‘freely,’ and
      the language of this rule ‘evinces a bias in favor of granting leave to
      amend.’” Lyn–Lea Travel Corp. v. Am. Airlines, 283 F.3d 282, 286 (5th
      Cir.2002) (citation omitted). A district court must possess a “substantial
      reason” to deny a request for leave to amend, id., but “leave to amend
      is by no means automatic.” Halbert v. City of Sherman, 33 F.3d 526,
      529 (5th Cir.1994) (citation omitted). Decisions concerning motions to
      amend are “entrusted to the sound discretion of the district court [.]”
      Quintanilla v. Tex. Television, Inc., 139 F.3d 494, 499 (5th Cir.1998)
      (citation omitted). In deciding whether to grant leave to amend, the
                                           2
      district court may consider a variety of factors in exercising its
      discretion, including undue delay, bad faith or dilatory motive on the
      part of the movant, repeated failures to cure deficiencies by
      amendments previously allowed, undue prejudice to the opposing party
      by virtue of allowance of the amendment, and futility of the
      amendment. Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 598 (5th
      Cir.1981).

      Jones v. Robinson Prop. Grp., L.P., 427 F.3d 987, 994 (5th Cir. 2005).

      Considering the foregoing factors, the Court finds that Plaintiff should be

granted leave of Court to amend the Complaint in order to set forth allegations

regarding Mears’s negligence. The Court appreciates no undue delay, bad faith, or

dilatory motive by Plaintiff or her counsel, nor any undue prejudice to Defendants.

Thus, the Court finds that leave to amend is warranted under Rule 15(a).

      The Court overrules Plaintiff’s objection to Defendants’ Stipulation of

Liability. Plaintiff is concerned that Defendants’ liability stipulation will deprive her

of the ability to introduce certain evidence at trial. She argues that she should be

permitted to try the case as she desires, including introducing evidence such as the

video of the crash and other evidence pertaining to causation and damages. Plaintiff

cites no case, and the Court is not aware of any, which authorizes the Court to

prohibit a defendant from admitting to liability or any other fact. See Wachob

Leasing Co. v. Gulfport Aviation Partners, LLC, No. 1:15-CV-237-HSO-RHW,

2017 WL 5653890, at *1 (S.D. Miss. Mar. 10, 2017). The Court finds that Plaintiff’s

objections are more appropriately addressed at the motion in limine stage or pursuant

                                           3
to a F.R.E. Rule 403 challenge, when the Court can consider any challenged

evidence in context.

       Plaintiff’s chief argument in opposition to Defendants’ stipulation is that a

stipulation must constitute an agreement between the parties, and that she (Plaintiff)

does not agree to accept it as such. (Rec. Doc. 39-1; 51). In response, Defendants

classify the stipulation as a judicial admission of liability and contend that Plaintiff

has no right to dictate whether Defendants choose to admit certain facts. (Rec. Doc.

55, p. 2).

       “A judicial admission is a formal concession in the pleadings or stipulations

by a party or counsel that is binding on the party making them.” Martinez v. Bally's

Louisiana, Inc., 244 F.3d 474, 476 (5th Cir. 2001). “Although a judicial admission

is not itself evidence, it has the effect of withdrawing a fact from contention.” Id. To

qualify as a judicial admission, a statement must be (1) made in a judicial

proceeding; (2) contrary to a fact essential to the theory of recovery; (3) deliberate,

clear, and unequivocal; (4) such that giving it conclusive effect meets with public

policy; and (5) about a fact on which a judgment for the opposing party can be

based.” Heritage Bank v. Redcom Labs., Inc., 250 F.3d 319, 329 (5th Cir. 2001). The

Court agrees that Defendants’ “stipulation” qualifies as a judicial admission over

which Plaintiff has no input. Defendants stated in a formal pleading that Price was

in the course and scope of his employment with Mears and that he caused the

                                           4
accident. (Rec. Doc. 35). These facts are essential to Plaintiff’s theory of recovery.

Defendants’ statement is deliberate, clear, and unequivocal, meeting with public

policy, and may serve as facts upon which Plaintiff may prevail. Thus, Plaintiff’s

disagreement does not preclude Defendants from admitting such facts.

      Regardless of the Court’s overruling of Plaintiff’s objection to Defendants’

“stipulation,” the Court finds that Defendants’ liability admission does not preclude

Plaintiff’s Second Amended Complaint. Allegations in pleadings, such as the

Amended Complaint, are not admissible evidence under these circumstances.

Plaintiff’s new allegations regarding Mears’s negligence have no effect on

Defendants’ admission, and vice versa. Otherwise, the Court finds no improper

purpose for the amendment. However, this ruling does not foreclose any argument

Defendants may put forth seeking relief or protection from unnecessary discovery

in light of the judicial admission.

                                      Conclusion

      For the foregoing reasons, Plaintiff’s Motion for Leave to File Second

Amended Complaint (Rec. Doc. 37) is GRANTED. Plaintiff’s Objection to

Defendants’ Stipulation of Liability (Rec. Doc. 39) is OVERRULED.

      THUS DONE in Chambers, Lafayette, Louisiana on this 12th day of

December, 2019.                               ______________________________

                                        PATRICK J. HANNA
                                        UNITED STATES MAGISTRATE JUDGE
                                          5
